DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Claim Objections
2.	Claim 2 is objected to because of the following informalities:  
The limitation, “receive an order associated with a team of the plurality of teams, an order price of the team being based at least partially on a probability that the team will win the sports competition”  is missing the word “and” before “an order price…”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-12, 17 have been amended to recite “team or teams” in place of entry or entries.  The claimed invention is directed to a lottery and auction based tournament entry exchange.  It is unclear if the limitations are referring to trading teams or entries associated with a team.
Claim 12 recites, “The apparatus of claim 2, in which the at least one processor is further configured to close any trading of the plurality of teams is closed at a predetermined time before a start of the sports competition.” This limitation uses the term close/closed twice which renders the claim indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  2 to illustrate, the limitations of identify a counter-order associated with the team;  match the order with the counter-order; execute a trade of the team between the order and counter-order; determine a outcome of the sports competition based on a real-time feed received via the network interface; and determine a payout to be paid based on the outcome of the sports competition, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving data indicative of a plurality of teams participating in a sports competition in which sports competition has one or more stages, and rendering the plurality of teams via an interface on a display device. The receiving and rendering functions are recited at a high level of generality (i.e., as a general means of receiving a set of entries in a sport competition for use in the rendering and receiving an order steps), and amounts to mere data gathering, and display which are forms of insignificant extra-solution activity.  
The at least one processor, memory, network interface and display device that perform the identification of counter-order, matching of the order, executing of a trade, determination of a winning entry and payout are also recited at a high level of generality and merely automates these functions. The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components (the memory, network interface, display device, and processor)- see MPEP 2106.05(h).   
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Furthermore, under Step 2 B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the at least one processor, memory, network interface receiving data and interface of the display device displaying data are anything other than generic computer components and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05[d][ii] indicate that mere collection or receipt of data over a network and presenting offers are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.   The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 2-17 is/are ineligible.

		
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2, 4-8, 10-15, 17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shvili (US 2002/0155885).

****In view of the 35 USC 112(b) rejection above regarding “teams”, the Examiner will interpret “teams” as entry or entries associated with a team(s).

Re-claim 2. Shvili discloses:
 a memory (database-[0006], [0012]); 
a network interface (computer network [0012]); 
a display device (server provides user with web pages on computer [0012]); 
at least one processor (computer devices [0012]) to: 
receive, via the network interface, data indicative of a plurality of teams in a sports competition,  in which the sports competition has one or more stages (community of users joining a pool via a webpage to make a bet on an event such as a sporting event; information associated with a sporting event may include data about the teams involved-  [0018]; sporting event pool is configured by the system and includes multiple games -[0019]; user enters bet into system-[0021]); 
render the plurality of teams via an interface on the display device (“If at 105 the user finds an interesting event, he/she may select this event and in response, the system provides a web page associated with the corresponding pool…Discussion forums and information of general nature about the event are also provided in associated with the pool.  Such information associated, for example, with a sporting teams involved, statistics, profiles of the players, etc.”-[0018]) ; 
receive an order associated with a team of the plurality of teams, an order price of the team being based at least partially on a probability that the team will win the sports competition (user can define his/her own bet with associated odds [probability]-[0006]; “The user identifies the event he/she wishes to place a bet on, specifies the bet (e.g., which team will win), the amount of virtual money he/she is willing to bet and optionally the odds [probability] being offered on the bet. [0035]; Fig. 3 item 235 user announces new bet); 
identify a counter-order associated with the team (Fig. 3 item 240 - counter order; counter-bets on which team will win, e.g., Knicks vs. Pacers - [0035]); 
match the order with the counter-order (matching order and counter-order-[0035], [0032]); 
execute a trade of the team between the order and the counter-order (Fig. 3 and [0032]); 
determine an outcome of the sports competition based on real-time feed received via the network interface  (“The system receives preferably a real-time feed of information relating to various events from external sources. For example, it can receive real-time data relating to the scores of sporting event, stock-market-related prices….”- [0021]; Fig .3 item 260; winner of the bet has been determined, the winner receives the funds-[0032]); 
and determine a payout to be paid based on the outcome of the sports competition (winner of bet is determined, winner receives the funds –[0032]).  
Re-claim 4. Shvili discloses distributing the set of entries comprises conducting an auction for the plurality of teams (system provides an auction of bets and counter-bets –[0028]; auction-like feature-[0035]).
Re-claim 5. Shvili discloses the processor is further configured to: receive a request to auction the team; and receive a first bid to purchase the team (auction – [0028]; auction-like feature-[0035]). 
Re-claim 6. Shvili discloses in which the processor is further configured to: receive a second bid to purchase the team, the second bid having a higher price than the first bid; and responsive to determining that the second bid has a higher price than the first bid, transfer the team (auction-like feature where multiple bidders offer better terms to the user-[0035]).
Re-claim 7. Shvili discloses in which the processor is further configured to accept payment for the team. (payment for the bet placed on the team- Fig. 3 item 245; [0032].
Re-claim 8. Shvili discloses in which the at least one processor is further configured to distribute the plurality of teams after commencement of any trading of teams, and in which the payout comprises a non-cash prize.  (non-monetary electronic currency [0007]).
Re-claim 10. Shvili discloses the processor is further configured to receive a commission for transfer of one or more teams of plurality of teams.  (once winner of bet receives funds less commission - Fig. 3 and [0032]).
Re-claim 11. Shvili discloses any trading of the plurality of teams begins after a predetermined number of team entries.  (user defines bet and then bet is entered into searchable database for others to provide counter-bets [0035]).
Re-claim 12. Shvili discloses processor configured to close trading of the team entry at a predetermined time before a start of the sports competition.  - Fig. 1 bets are entered prior to event occurring.

Re-claim 13. Shvili discloses the sports competition comprises a soccer tournament.  Series of events and games –soccer games [0034])
Re-claim 14. Shvili discloses in which the sports competition comprises a basketball tournament and in which the one or more stages comprise one or more basketball games and the plurality of teams comprises a set of basketball teams. (Basketball teams, multiple games such as office pools,  [0016], [0019],[0034]) .
Re-claim 15. Shvili discloses the sports competition comprises a single game competition comprising one of a baseball game, a basketball game, a hockey game, and a soccer game.  (soccer game, single event-[0034]).
Re-claim 17. Shvili discloses the processor is further configured to: determine prices of the plurality of teams according to market exchanges of the plurality of teams between at least two users; and pay the payout to the one or more users who hold a winning team entry, in which the payout comprises money.   –Fig. 3 and [0032], [0035].

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvili in view of Johnston (US 5,518,239) .

****In view of the 35 USC 112(b) rejection above regarding “teams”, the Examiner will interpret “teams” as entry or entries associated with a team(s).

Re-claim 3. Shvili fails to disclose in which the at least one processor  is furthered configured to conduct a lottery for the plurality of teams.  
Johnston however, teaches conducting a lottery for the plurality of teams in the sporting event-see col. 1 lines 35-47, col. 3 lines 33-45.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shvili to .

9.	Claim 9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvili in view of Melas (US 2001/0036864).
Re-claim 9. Shvili fails to disclose the payout comprises at least a portion of fees paid for the team.  Melas however, teaches winner receives a refund of a participation fee in [0040].  It would have been obvious to one having ordinary skill in the art to include in the betting system of Shvili the ability to award the winner of a wagering game a refund of a participation fee as taught by Melas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

10.	Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvili in view of Friedman (US 6,126,543).
Re-claim 16. Although Shvili discloses events of interest including sporting events such as basketball, tennis, soccer, etc.-see [0016], [0034]. 
Shvili fails to specifically disclose that the sports competition comprises a single game competition comprising a football game, and in which the stages comprise quarters of the football game.  

Response to Arguments
11. Applicants’ arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 USC §101, Applicants argue that 
 claim 2 is not attempting to monopolize organizing human behavior or an economic practice and rather, the claimed subject matter includes meaningful elements that link the exception to a particular technological environment, as specified in the Patent Eligibility Guidance. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). Preemption is not a standalone test for patent eligibility. Questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”.  Applicants’ attempt to show alternative uses of the abstract idea outside the scope of the claims 
	Regarding the rejection of the claims under 35 USC §102 and §103, Applicants argue that Shvili does not disclose receive an order associated with a team of the plurality of teams, an order price of the team being based at least partially on a probability that the team will win the sports competition" as recited in claim 2. Applicants further argue that Shvili also fails to teach the matching features of such an order.
The arguments are not persuasive.  
Shvili teaches a system and method for placing bets, receiving an order associated with a team of a plurality of teams see rejection above " a user can define his/her own bet [order] with associated odds [probability]-[0006]; “The user identifies the event he/she wishes to place a bet on, specifies the bet (e.g., which team will win), the amount of virtual money he/she is willing to bet and optionally the odds [probability] being offered on the bet. [0035]; Fig. 3 item 235 user announces new bet.
	Shvili further teaches matching such an order-see matching order and counter-

order-[0035], [0032].
	
Conclusion
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/Primary Examiner, Art Unit 3694